                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                   AT PADUCAH
                        CRIMINAL ACTION NO. 5:13-CR-00022-TBR


BARRY KENTON BEARD                                                     MOVANT/DEFENDANT

v.

UNITED STATES OF AMERICA                                            RESPONDANT/PLAINTIFF

                           MEMORANDUM OPINION & ORDER

       This matter is before the Court upon Motion for Leave of Court to Allow Supplemental

Grounds with Grounds So Attached for Review filed by Movant/Defendant, Barry Kenton Beard.

(R. 144). The United States has responded, and Beard has replied. (R. 152: R. 159). Pursuant to

Order of the United States Court of Appeals for the Sixth Circuit, the instant Motion has been

remanded for consideration “as a post-judgment motion to amend under Rules 59 and 60 of the

Federal Rules of Civil Procedure.” (R. 154). This Court referred the matter to Magistrate Judge

King for a Report and Recommendation. (R. 160). A Report and Recommendation has been issued,

and Beard filled an objection. (R. 161). The Matter is now ripe for adjudication. For the foregoing

reasons, the Court DENIES Beard’s Motion for Leave of Court to Allow Supplemental Grounds

with Grounds So Attached for Review, (R. 144) .

BACKGROUND

       Authorities executed a search warrant on December 15, 2012, at Beard’s home and

discovered a quantity of methamphetamine and a firearm. Arguing that it was invalid, Beard

moved to suppress all fruits of the search. (R. 24, Defendant’s Memorandum in Support of His

Motion to Suppress). The Court held a suppression hearing on October 29, 2013. The Court

subsequently denied Beard’s Motion to Suppress. (R. 49, Memorandum Opinion and Order).



                                                1
       After the Court denied Beard’s Motion to Suppress, he signed a plea agreement in which

he plead guilty to all four charges against him. (R. 55, Plea Agreement). However, on July 22,

2014, after dismissing his first court appointed counsel, Edward Box, Beard moved pro se to

withdraw his guilty plea. (R. 69, Pro Se Letter).

       On August 15, 2014, the Court convicted and sentenced Beard on three methamphetamine

counts and one count of being a felon in possession of a firearm. (R. 75 Judgment). Beard had

three prior violent felony convictions: (1) Livingston Circuit Court Case No. 88‐CR‐34, Burglary,

1st Degree, (2) Crittenden Circuit Court Case No. 90‐CR‐20, Burglary, 1st Degree, and seven

counts of Burglary, 3rd Degree, and (3) Crittenden Circuit Court Case No. 01‐CR‐14, Enhanced

Aggravated Assault, 4th Degree ‐‐ Spouse Abuse. (R.70, Presentencing Report, ¶ 43). As such,

pursuant to 18 U.S.C. § 924(e)(1), the Court imposed upon Beard a 15-year sentence enhancement

for being an armed career criminal. (R. 75 Judgment). At this point, Beard was represented by his

second court appointed counsel, Kevin Olsen.

       On August 25, 2014, Beard filed a notice of appeal informing the Court that he was

dissatisfied with Olsen. (R. 79, Notice of Appeal). Olsen was dismissed, and the United States

Court of Appeals for the Sixth Circuit appointed Paul Neel, Jr. as counsel. (R. 81, Letter from

USCA-6 at 546). Neel filed a motion to withdraw and indicated no colorable issues on appeal. The

Sixth Circuit granted this motion. (R. 92, USCA-6 Opinion and Order at 602).

       On August 17, 2015 Beard filed a Motion to Vacate under U.S.C. § 2255. He sought relief

on three grounds: (1) ineffective assistance of counsel during plea negotiations because Box

mishandled the plea-negotiation process and the suppression hearing, (2) ineffective assistance of

counsel during sentencing because Kevin Olsen, his second court appointed attorney, allowed the

Court to present an incorrect sentencing report, and (3) prosecutorial misconduct because the Court



                                                    2
imposed an illegal 15-year sentence based on evidence that should have been suppressed. (R. 97,

Motion to Vacate).

       On February 9, 2017, the Court held an evidentiary hearing on Beard’s Motion to Vacate.

(R. 132 Transcript of Evidentiary Hearing). Beard was represented by Andrew Coiner. During the

hearing, Beard abandoned the second and third grounds for relief asserted in his Motion. (Id.). The

Court subsequently denied Beard’s § 2255 Motion to Vacate. (R. 137 Order and Judgment at 846).

With its ruling, the Court also denied Beard a certificate of appealability (“COA”). (Id.).

       Pursuant to Federal Rule of Civil Procedure 59(e), Beard then moved to alter the Court’s

judgment to include a COA. (R. 138 Defendant’s Rule 59(e) Motion to Alter or Amend Judgment

to Include Certificate of Appealability). The Court denied Beard’s 59(e) Motion, concluding that

reasonable jurists could not disagree with Court’s denial of Beard’s § 2255 Motion to Vacate. R.

145 Memorandum Opinion and Order). Beard then filed the instant Motion for Leave of Court to

Allow Supplemental Grounds with Grounds so Attached for Review. Before, the Court ruled on

that Motion, Beard appealed the Court’s denial of his 59(e) Motion concerning the COA. (R. 147

Notice of Appeal). The Court then concluded that Beard’s Motion for Leave of Court to Allow

Supplemental Grounds with Grounds so Attached for Review constituted a successive § 2255

motion. (R. 153 Order at 909). Accordingly, the Court transferred that Motion to the Sixth Circuit.

(Id.). The Sixth Circuit affirmed the Court’s ruling on the COA. (R. 154, Order of United States

Court of Appeals). However, citing Clark v. United States, 764 F. 3d 653 (6th Cir. 2014), the Sixth

Circuit remanded Beard’s Motion for Leave of Court to Allow Supplemental Grounds with

Grounds so Attached for Review. (Id.). In remanding, the Sixth Circuit instructed the Court to

consider Beard’s Motion for Leave of Court to Allow Supplemental Grounds with Grounds so




                                                 3
Attached for Review as a post-judgment motion to amend under Federal Rules of Civil Procedure

59 and 60. (Id.).

         Upon remand, the Court referred the matter to Magistrate Judge King. (R. 160). Judge King

recommends that Beard’s Motion be Denied. (R. 161, Report and Recommendation). Beard

objects. (R. 163, Objection to Report and Recommendation). After, a de novo review, this Court

adopts Judge King’s Report and Recommendation and denies Beard’s Motion for the reasons set

forth below.

LEGAL STANDARD

         A court may grant a motion to alter or amend pursuant to Federal Rule of Civil Procedure

59(e) “if there is a clear error of law, newly discovered evidence, an intervening change in

controlling law or to prevent manifest injustice.” GenCorp v. Am. Int’l, 178 F.3d 804, 834 (6th

Cir. 1999) (internal citations omitted). “[C]ourts typically will consider additional evidence

accompanying a Rule 59(e) motion only when it has been newly discovered, and that to

[c]onstitute ‘newly discovered evidence,’ the evidence must have been previously unavailable.”

Id. A Rule 59(e) motion does not provide plaintiffs another opportunity to argue the merits of

their case. Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.

1998).

         Under Federal Rule of Civil Procedure 60(b), a party must show either: mistake under

subsection (1); newly discovered evidence under subsection (2); fraud under subsection (3);

show that the judgment is void as required by subsection (4); show that the judgment should not

have prospective application as required by subsection (5); or show any exceptional

circumstances justifying relief under subsection (6), in order to receive relief from judgment.

FRCP 60(b); Walker v. Lifeskills, Inc., 56 Fed. Appx. 251 (6th Cir. 2003). However, “[t]he



                                                 4
standard for granting a Rule 60 motion is significantly higher than the standard applicable to a

Rule 59 motion.” Moore v. Hayes, 156 F.3d 1231 (6th Cir. 1998). One of the six (6) specified

circumstances must exist for the Court to even consider granting such relief. Id.

DISCUSSION

       Beard’s Motion concerns two allegedly new pieces of evidence. Beard claims the two

new pieces of evidence respectively prove two things: first, contrary to his conviction, he was

not in possession of the firearm in question, and second, his Presentencing Report was incorrect.

Based on the new evidence, Beard brings two new grounds for relief. First, Beard claims that his

appellate counsel, Paul Neel, was ineffective for not raising on appeal Mr. Olsen’s

ineffectiveness for advising Beard to plead guilty to the firearm charge and for not objecting to

Beard being sentenced as career criminal. Second, Beard claims Andrew Coiner, who

represented Beard at the § 2255 evidentiary hearing, was ineffective for advising Beard to

abandon his ineffective assistance of counsel claims against Olsen at the hearing.

       As an initial matter, the Court notes that Beard’s Motion was written and submitted as a

Motion for Leave of Court to Allow Supplemental Grounds with Grounds So Attached for

Review. As such, the Motion contains new claims of ineffective assistance of counsel and new

theories to support those claims. However, the Court has been instructed to consider Beard’s

Motion as a as a post-judgment motion to amend under Rules 59 and 60 of the Federal Rules of

Civil Procedure, and “[a] motion for reconsideration based on Rule 59(e) or Rule 60(b) is not the

proper vehicle for asserting a new claim for the first time.” Dean v. Bay City, 239 Fed. Appx.

107, 111 (6th Cir. 2007). As such, the Court will not consider the new claims or theories of

ineffective assistance of counsel raised by Beard’s Motion. Instead, as instructed by Sixth

Circuit, the Court will consider Beard’s Motion under Rules 59(e) and 60.



                                                 5
       Considering Beard’s Motion under Rules 59(e) and 60, the Court agrees with Judge

King’s Report and Recommendation that, based on Beard’s Motion, post-judgment relief is

plausible only under a theory of newly discovered evidence or a need to prevent manifest

injustice. Beard is entitled to relief under neither theory under neither Rule.

   A. The Evidence Attached to Beard’s Motion Does Not Constitute Newly Discovered
      Evidence Because It was Previously Available.

       “To prevail on a motion brought pursuant to Rule 59(e), newly discovered evidence

‘must have been previously unavailable.’” HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 615

(6th Cir. 2012) (quoting GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir.

1999)). Similarly, under Rule 60(b)(2), a party is entitled to relief based only on “newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b).” To prevail, a “movant must demonstrate (1) that it

exercised due diligence in obtaining the information and (2) [that] the evidence is material and

controlling and clearly would have produced a different result if presented before the original

judgment.” Good v. Ohio Edison Co., 149 F.3d 413, 423 (6th Cir. 1998) (alteration in original)

(citation and internal quotation marks omitted). The evidence attached to Beard’s Motion

satisfies the requirements of neither Rule.

       Beard attaches two pieces of evidence to his Motion. The first appears to be a single page

taken out of a report made by the Bureau of Alcohol, Tobacco, Firearms and Explosives. The

page is an incomplete summary of Beard’s prior arrests and convictions. It is signed and dated

February 19, 2013—prior to Beard’s change of plea, conviction, and sentencing.

       The second piece of evidence is a single page from a transcript of an interview between

Brittany Beard, Barry Beard’s daughter, and the authorities. The original transcript is twenty-one

pages. On the one page Beard attached, Beard’s daughter claims that she bought the gun with

                                                  6
Beard’s money, but that she did not buy the gun for Beard. The interview was conducted at

Barry Beard’s residence on the date of his arrest, December 15, 2012—prior to Beard’s change

of plea, conviction, and sentencing.

        As made clear by Beard’s own Motion, both pieces of evidence were available to Beard

prior to his change of plea and sentencing. Furthermore, the Court is not satisfied that the

evidence clearly would have produced any different result in Beard’s case if it was presented

prior to judgment. Thus, Beard’s evidence is not newly discovered so as to grant him relief as

contemplated by Rules 59(e) and 60(b).

    B. Beard’s Motion does Not Demonstrate that He has Been Subject to Manifest Injustice.

        Beard’s attached evidence does not prove that he was not in possession of the firearm at

issue. Nor does it prove that he was wrongly sentenced as an armed career criminal. Therefore,

Beard’s motion fails to demonstrate that he has been subject to manifest injustice of the kind

which would entitle him to relief under Rule 59(e) or 60.

        Out the outset, to the extent that Beard claims he did not posses the firearm, that claim is

procedurally defaulted. The time for Beard to claim that he did not possess the firearm was prior

to pleading guilty to that offense. The Sixth Circuit held that the transcript of the change of plea

hearing “shows that the decision to plead guilty was voluntary and [Beard] acknowledged

sufficient factual basis for his plea.”

        Even if Beard’s claim was not procedurally defaulted, the evidence presented fails to

demonstrate that he was the victim of manifest injustice because it does not establish that Beard

was not in possession of the firearm. The possession element of an 18 U.S.C. § 922(g) conviction

“may be based on actual or constructive possession of a firearm.” United States v. Horton, __ F.

App’x __, Case No. 17‐6220, 2018 WL 3620727, at *3 (6th Cir. July 30, 2018) (quoting United



                                                  7
States v. Campbell, 549 F.3d 364, 374 (6th Cir. 2008)). “Actual possession requires that a

defendant have immediate possession or control of the firearm, whereas constructive possession

exists when the defendant ‘does not have possession but instead knowingly has the power and

intention at a given time to exercise dominion and control over an object, either directly or

through others.’” Id. (quoting United States v. Grubbs, 506 F.3d 434, 439 (6th Cir. 2007)). Direct

or circumstantial evidence may support a finding of possession. Id.

       Here, the Court first notes that the single transcript page is separated from its other

twenty-two pages, making it entirely devoid of context. But to the extent that it may be capable

of establishing anything, it does not establish that Beard was not in possession of the firearm.

Beard’s daughter claims that Beard was not the firearm’s owner. Ownership is not a requirement

of possession. The transcript page does nothing to negate constructive ownership of which there

is strong circumstantial evidence—Beard’s money purchased the firearm, and it was in his home.

       Beard’s contention that he was wrongly sentences as an armed career criminal is equally

unpersuasive. Beard’s Motion seemingly claims that the Presentencing Report was incorrect

because he did not have three prior violent felony convictions. But in Beard’s Objection to

Magistrate Judge King’s Report and Recommendation, he claims that the Presenting is incorrect

because it treats one occurrence as multiple. Both arguments are unavailing.

       The only evidence offered to prove that the presentencing report was incorrect is a single

unidentified page from what appears to be a Bureau of Alcohol, Tobacco, Firearms and

Explosives investigation. The page lists some of Beard’s past convictions. But the list is

incomplete, and in no way invalidates the Presentencing Report, which lists the three violent

felonies that resulted in Beard being sentenced as an armed career criminal: (1) Livingston

Circuit Court Case No. 88‐CR‐34, Burglary, 1st Degree., (2) Crittenden Circuit Court Case No.



                                                 8
90‐CR‐20, Burglary, 1st Degree, and seven counts of Burglary, 3rd Degree and (3) Crittenden

Circuit Court Case No. 01‐CR‐14, Enhanced Aggravated Assault, 4th Degree ‐‐ Spouse Abuse.

(R.70, Presentencing Report, ¶ 43). Beard committed three violent felonies. As such, his

sentence enhancement as a armed career criminal was proper. There is no manifest injustice for

the Court to correct. Beard’s Motion is Denied.

CONCLUSION

       The Court has conducted a de novo review of the Magistrate Judge’s Report and

Recommendation and the Objection filed thereto. It concludes that Movant/Defendant Barry

Kenton Beard is not entitled to relief under either Rule 59(e) nor Rule 60.

       For the reasons stated herein, IT IS HEREBY ORDERED that the Court ADOPTS the

findings of fact and conclusions of law set forth in the Report and Recommendation submitted by

the Unite Sates Magistrate Judge, (R. 161).

       IT IS FURTHER ORDERED that Beard’s Motion for Leave of Court to Allow

Supplemental Grounds with Grounds So Attached for Review, (R. 144), is DENIED.

       An appropriate Judgment will issue separately in conjunction with this Order.

       IT IS SO ORDERED.




                                                           February 8, 2019
cc.    Barry Kenton Beard
       14941-033
       BUTNER
       FEDERAL MEDICAL CENTER
       Inmate Mail/Parcels
       P.O. BOX 1600
       BUTNER, NC 27509
       PRO SE



                                                  9
